Order modifying judgment by reducing the amount of alimony to be paid by the defendant to the plaintiff from seventy-five dollars a week to forty-five dollars a week, and denying other motions made by the defendant, and otherwise confirming the report of the official referee affirmed, with ten dollars costs and disbursements to the respondent. Order directing the Mutual Life Insurance Company to pay to the receiver in sequestration certain disability benefits belonging to defendant affirmed. No opinion. Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.